Robert P. Blasco, Esq.
Hoffman & Blasco, LLC
9360 Glacier Hwy., Ste. 202
Juneau, AK 99801
(907) 586-3340
(877) 888-4298 (fax)
rpblasco@hoffmanblasco.com
rpbparalegal@hoffmanblasco.com
Attorneys for Defendant

                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

   RUTH EAMES,

                                   Plaintiff,

                                   v.

   SAFEWAY, INC., dba an Alaska
   Corporation and ALBERTSONS
   COMPANIES, INC., dba an Alaska                  Case No.:________________________
   Corporation,
                       Defendants.

                                        NOTICE OF REMOVAL

TO:      THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF ALASKA

         Defendants Safeway, Inc., and Albertsons Companies, Inc., by and through their

undersigned counsel, file their Notice of Removal pursuant to 28 USC § 1446(a), and state

the following in support:

         1.       Plaintiff filed this action (3SW-21-47CI) in the Superior Court for the State

of Alaska, Third Judicial District at Seward, on or about August 3, 2021.




Eames v. Safeway, Inc., et al.                                        Case No.
NOTICE OF REMOVAL                                                                    Page 1 of 4

              Case 3:21-cv-00197-HRH Document 1 Filed 08/25/21 Page 1 of 4
         2.       Defendants Safeway, Inc., and Albertsons Companies, Inc. were served with

the Summons and Complaint through their registered agents by Certified Mail which was

received on August 3, 2021.

         3.       Defendants Safeway, Inc., and Albertsons Companies, Inc. entered an Entry

of Appearance in the State Court action and a Demand for Jury Trial on August 19, 2021

and an Answer on August 24, 2021. Copies of all the pleadings filed in and any orders

entered in the State Court are listed on the attached Index in chronological order and are

attached hereto as Exhibits 1 through 10.

         4.       This Notice of Removal is being filed within thirty (30) days under Fed. R.

Civ. P. 6 after receipt of the Summons and Complaint by the Defendants, and as such is

timely pursuant to 28 USC § 1446(b).

         5.       This case is removable by the Defendants pursuant to 28 USC § 1441(a) as

a civil action “of which the district courts of the United States have original jurisdiction.”

         6.       This Court has original subject-matter jurisdiction in this case because

Plaintiff’s claim meets both the complete diversity and amount in controversy requirement

of 28 USC § 1332 in that this is a civil action between citizens of different States,

Defendants are not citizens of the State of Alaska, and the amount in controversy is alleged

to exceed $75,000.               The Complaint specifically alleges that the Plaintiff “sustained

damages in an amount greater than $100,000.” The Complaint further specifically alleges

that the Plaintiff “suffered damages, including but not limited to medical expenses, pain

and suffering, loss of wages, loss of enjoyment of like (sic), and other damages all in an

Eames v. Safeway, Inc., et al.                                           Case No.
NOTICE OF REMOVAL                                                                       Page 2 of 4

              Case 3:21-cv-00197-HRH Document 1 Filed 08/25/21 Page 2 of 4
amount greater than $100,000.” Plaintiff has alleged in communications to the Defendants

that medical damages alone are over $65,000. Taken together, these allegations indicate

alleged damages would exceed $75,000.

         7.       Plaintiff alleges that she is a resident of the State of Wisconsin.      See

Complaint ¶ 1.

         8.       Defendants are both incorporated in and organized under the laws of

Delaware.

         9.       Defendant Safeway, Inc.’s principal place of business is Pleasanton,

California.

         10.      Defendant Albertsons Companies, Inc.’s principal place of business is Boise,

Idaho.

         11.      Contemporaneously herewith, written notice is being given to all adverse

parties and to the Clerk of Superior Court for the State of Alaska, Third Judicial District at

Seward that this Notice of Removal is being filed with this Honorable Court in accordance

with 28 USC § 1336(d). (See attached Affidavit of Counsel).

         WHEREFORE, Defendants, Safeway, Inc., and Albertsons Companies, Inc.

request that the entire above-titled State Court Action be removed from the Superior Court

for the State of Alaska, Third Judicial District at Seward, to this Honorable Court for all

further proceedings pursuant to D. Ak. L. R. 3.3(b)(1).


                                                    HOFFMAN & BLASCO, LLC

Dated: August 25, 2021                       By:        /s/ Robert P. Blasco                  .
                                                    Robert P. Blasco, AK Bar #7710098
Eames v. Safeway, Inc., et al.                                       Case No.
NOTICE OF REMOVAL                                                                   Page 3 of 4

              Case 3:21-cv-00197-HRH Document 1 Filed 08/25/21 Page 3 of 4
                                               Hoffman & Blasco, LLC
                                               9360 Glacier Hwy., Ste. 202
                                               Juneau, AK 99801
                                               Phone: (907) 586-3340
                                               Fax: (877) 888-4298
                                               rpblasco@hoffmanblasco.com
                                               rpbparalegal@hoffmanblasco.com
                                               Attorneys for Safeway, Inc.,      and
                                               Albertsons Companies, Inc

                                               HOFFMAN & BLASCO, LLC

Dated: August 25, 2021                  By:         /s/ Megan J. Costello         .
                                               Megan J. Costello, AK Bar #1212141
                                               Hoffman & Blasco, LLC
                                               9360 Glacier Hwy., Ste. 202
                                               Juneau, AK 99801
                                               Phone: (907) 586-3340
                                               Fax: (877) 888-4298
                                               mjcostello@hoffmanblasco.com
                                               rpbparalegal@hoffmanblasco.com
                                               Attorneys for Safeway, Inc., and
                                               Albertsons Companies, Inc
CERTIFICATE OF SERVICE

The undersigned certifies that on August 25, 2021 a true and correct
copy of the foregoing NOTICE OF REMOVAL was served on the
following parties of record via U.S. First Class Mail and Facsimile:

Robert Stone
Law Office of Robert Stone, LLC
1049 W. 5th Ave., Suite 102
Anchorage, AK 99501
Facsimile: 907-276-4140

Alexander Kammer, Esq.
Atterbury, Kammer & Haag, S.C.
8500 Greenway Boulevard, Suite 103
Middleton, WI 53562
Facsimile: 608-821-4610

         /s/ Robert P. Blasco
         Robert P. Blasco
Eames v. Safeway, Inc., et al.                                  Case No.
NOTICE OF REMOVAL                                                          Page 4 of 4

            Case 3:21-cv-00197-HRH Document 1 Filed 08/25/21 Page 4 of 4
